Case 1:21-cv-00166-LEW Document 1-1 Filed 06/23/21 Page 1 of 5                  PageID #: 7
                             Electronically Filed: 5/26/2021 1:10 PM
                                                                          EXHIBIT A


STATE OF MAINE                                              SUPERIOR COURT
PENOBSCOT,ss.                                               CIVIL ACTION
                                                            DOCKET NO.


SEAN SWEENEY,a resident of
Bangor,County of Penobscot and
State of Maine,

                              Plaintiff


V.                                                          COMPLAINT



UPS SUPPLY CHAIN SOLUTIONS,
INC.,a foreign corporation doing
business in the State of Maine,

                              Defendant
                                                       IEW
                                                    EV
                                                PR



         Sean Sweeney,through his attorney, Brett D. Baber, Esq. of Lanham Blackwell & Baber,
                                              T
                                           EN




submits the following complaint against UPS Supply Chain Solutions, Inc.:
                                          M
                                       U




         1.    Plaintiff Sean Sweeney is a resident of Bangor, County ofPenobscot and State of
                                      C
                                  O
                                  D




Maine.


         2.    Defendant UPS Supply Chain Solutions, Inc.(UPS)is a foreign corporation doing

business in the State of Maine.

         3.    Plaintiff Sweeney brings this action pursuant to 5 M.R.S. §§4571-4572(1)(A)and

(2) ofthe Maine Human Rights Act.

       4.      Plaintiff Sweeney has exhausted his administrative remedies by pursuing a

complaint of discrimination to conclusion at the Maine Human Rights Commission.

       5.      Plaintiff Sean Sweeney has been employed by Defendant UPS since 1993.
Case 1:21-cv-00166-LEW Document 1-1 Filed 06/23/21 Page 2 of 5                      PageID #: 8




       6.      Plaintiff Sweeney has been diagnosed with “Attention Deficit Hyperactivity

Disorder” which constitutes a “disability” under the Maine Human Rights Act.

       7.      From time to time since 1993, Plaintiff Sweeney has notified Defendant UPS of

his disability and has requested reasonable accommodations that enable Plaintiff Sweeney to

perform the essential functions of his job.


       8.      In particular, Plaintiff Sweeney has requested an accommodation consisting of

limiting his employment duties to the pre-sort position at the Defendant’s shipping facility in

Brewer, Maine.


       9.      Without formally approving Plaintiff Sweeney’s requested accommodations,

Defendant UPS has generally allowed Plaintiff Sweeney to work at the pre-sort position.

        10.    Periodically, and most recently on June   I EW
                                                          2, 2019, Defendant UPS requested
                                                       EV
                                                     PR
Plaintiff to work as a floater which is contrary to the reasonable accommodations Plaintiff
                                                 T
                                              EN
Sweeney needs to perform the essential functions of his job.
                                            M
                                          U
        11.    When Plaintiff Sweent    Cobjects to the denial of his accommodations, Defendant
                                     O
                                  D
UPS has sought to discipline Plaintiff Sweeney, but those disciplinary efforts have been


overturned by union grievance procedures.


       12.     Defendant UPS’s refusal to honor Plaintiff’s necessary accommodations violate

his rights under the Maine Human Rights Act.


       Wherefore, Plaintiff Sean Sweeney requests the court to enter a judgment in his favor

against Defendant UPS Supply Chain Solutions, Inc.,

               (a) Provides prospective injunctive relief that orders Defendant UPS Supply


       Chain Solutions, Inc. to continuously honor Plaintiff Sweeney’s reasonable


       accommodations and that prohibits Defendant UPS from requiring or requesting Plaintiff




                                                2
Case 1:21-cv-00166-LEW Document 1-1 Filed 06/23/21 Page 3 of 5                       PageID #: 9




     Sweeney to perform other job descriptions outside of his own job description as a “pre


     sorter,”


                (b) Awards compensatory or nominal damages;


                (c) Awards punitive damages;


                (d) Awards lost income;


                (e) Awards attorney’s fees, interest and costs; and


                (f) Awards any further relief the court deems just.




     Dated: May 26, 2021


                                                                Brett D. Baber, Esq., Bar No. 3143

                                                             EW
                                                              Lanham Blackwell & Baber, P.A.

                                                          V I   Attorney for Plaintiff Sean Sweeney
                                                         E      133 Broadway

                                                       PR       Bangor, ME 04401
                                                  T             (207) 942-2898

                                              EN
                                            M
                                          U
                                        C
                                     O
                                    D




                                                   3
       Case 1:21-cv-00166-LEW Document 1-1 Filed 06/23/21 Page 4 of 5                                 PageID #: 10
                                                  '   '    •      ~ ~~I

     SUPERIOR COURT                                                              DISTRICT COURT
      ,7L'nG:b.SCC)t         , ss.                                               Location
     Docket No.                                                                  Docket No.

                                                      Plaintiff

                                                                                 SUMMONS
              V.                ^J~           j
                                                  ~

     OP.5 ~d~J~P~-y~'~R1ll~~~lT/~A1~,. Defendant                                M.R.Civ.P. 4(d)
     JU a          q? 4d-1 on1-1f, J&ej21je           Address           ~ ~ r ~.ic~K`r~ ~;.c~~! ~~u'J~i  ~ ~ .~
                                                                                                      Z~    ~   !Z~  ~
             ~ ~~l~ ~. M ~
           ~~'~t~              l,~~#~l/~,~

     The Plaintiff has begun a lawsuit a ainst you in the--~)                (Superior) Court, which holds
     sessions at (street address)            ~~ ~~~C~~ 2                                 in the Town/City
     of        .~C h Ci.l~ ~                      , County o f Pip-!)hhSo8L, Maine. If you wish to
     oppose this la suit, you or your attorney MUST PREPARE AND SERVE A WRITTEN
     ANSWER to the attached Complaint WITHIN 20 DAYS from the day this Summons was
     served upon you. You, or your attomey must serve your Answer by delivering a copy of it in
     person, by mail, or by email to the Plaintiff s attorney, whose name and address; including
     email add.ress appear below, or, by delivering a.copy of it in person or by mail to the
     Plaintiff, if the Plaintiffs name and address appear below. You or your attorney must also
     file the original        our Answer with the court b mailing.it to: Clerk of~)              (Superior)
     Court,          ~ oF  -1 (~~1~1 ~ ~ ~ s~.               C~h D~'"                , Maine OtIyD ~
                             (Mailing Addr )                    qFown, City)                   (Zip)
     before, or within a reasonable time after, it is served. Court rules        goveming  the preparation
     and service of Answers are found at www.courts.maine.gov.

     IMPORTANT WARNING: If you fail to serve aii answer within the time stated above,
     or if, after you answer, you fail to appear at any time the Court notifies you to do so, a
     judgment by default may be entered against you in your absence for the money damages
     or other relief demanded in the Complaint. If this occurs, your employer may be ordered to
     pay part of your wages to the Plaintiff or your personal properly, including bank accounts
     and your real estate may be taken to satisfy the judgment. If you intend to oppose this
     lawsuit, do not fail to answer within the requested time.

             If you believe the plaintiff is not entitled to all or part of the claim set forth in the
     Complaint or if you believe you have a claim of your own against the Plaintiff, you should
     tallc to a lawyer. If you feel you cannot afford to pay a fee to a lawyer, you may ask the
     clerk of court for information as to places where you may seek legal assistance.

     Date: NQ,A,, qla, lqw1
                                             (Attomey for) Plallltlff                    eal of Court)
                                             Address
                     M               ul                                             ~
                                             Telephone
                                             Email Address
           ~ I GZCk ve dl CLbrn
                                                                                  \00 C~~~~ V~P~y
                                                                                               O
--   CV-030, Rev. 07/18                                                                 EbEG ~ F~c~              ®
                                                                                     ~`S~~it~is CE
                                                                                          %                ,O*
                                                                                                           d
    Case 1:21-cv-00166-LEW Document 1-1 Filed 06/23/21 Page 5 of 5                       PageID #: 11

                                        STATE OF MAINE

County of                   ,ss:


On                     (date), I served the Complaint (and Summons, and Notice l                ina
Electronic Service) upon Defendant                                                              . by
delivering a copy of same at the following address:

❑     to the above-named Defendant in hand.

❑     to                                        (name), a person of suitable age and
      d.iscretion who was then residing at Defendant's usual residence.

❑     to                                       (na.me), who i.s authorized to receive            for

      Defendant.                                               _ ..

❑     by (describe other manner of service):




Costs of Service:
    Service:       $_
    Travel:        $
    Postage:       $                                                           Signatare
    Other:         $

    Total          $                                                            AgencY     II




CV-030, Rev. 07/18
